Citation Nr: 1730523	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial evaluation for scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck.  

2.  Entitlement to a compensable initial evaluation for scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for dermatitis of the scalp, ears, and central chest, and rosacea, has been raised by the record in a November 2012 VA skin examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The VA examiner in November 2012 identified dermatitis of the scalp, ears, and central chest, as well as rosacea, and the Veteran then provided a history of such skin conditions for which he had been provided creams in service.  These skin conditions are unrelated to the claimed disabilities the subject of appeal, and hence are not for consideration in the Board's adjudication of the appealed claims.  However, the examiner did note the Veteran's fair skin and probable impact of the extreme heat on his skin when he served in Vietnam.  These skin conditions are thus sufficiently raised by the record as potentially related to service, but the implied claim for service connection has yet to be addressed by the AOJ.  They are accordingly referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In his VA Form 9 submitted in July 2014, the Veteran had requested a videoconference hearing before a Veterans Law Judge of the Board.  However, he was properly notified of a hearing scheduled for December 2014 yet did not appear for that hearing.  As the Veteran has neither submitted good cause for failure to appear nor requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Associated with scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck, during the entire claim period, the Veteran has not had any visible, painful, or unstable scars, or superficial scars adherent to underlying tissue, or scars affecting functioning.  

2.  Associated with scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek, the Veteran has not had disfiguring scars or disfigurement of the head, face, or neck, including no scar of five or more inches (13 or more cm.) in length; scar of at least one-quarter inch (0.6 cm.) wide at the widest point; surface contour of the scar is elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); abnormal skin texture, e.g., irregular, atrophic, shiny, or scaly, in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six inches square (39 sq. cm.); or indurate and inflexible skin in area exceeding six square inches (39 sq. cm.).  Rather, these scars are small, barely visible, and non-disfiguring, and not otherwise impairing functioning.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck, have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7806, 7829 (2016).

2.  The criteria for a compensable initial rating for scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek, have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7806, 7829 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Analysis - Scar Ratings

The Board notes at the outset that the Veteran is already receiving special monthly compensation at the S-1 level based on being assigned a combined 100 percent service-connected disability rating plus separate disability rated at 60 percent or more.  This is based in part on his lung cancer which current records reflect is recurrent following available first-line treatment.  The Veteran's case has been assigned an Advance on the Docket based on age, but the Veteran's lung cancer would also warrant this.  The Board will accordingly seek to resolve the present appeals quickly and dispositively.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends, in effect, that his scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck, and scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek, each warrant compensable initial ratings apart from and in addition to the initial ratings already assigned for functioning impairment associated with underlying conditions, as detailed below.  

The Veteran's claimed scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck, and scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek, address scars affecting the head, face, and neck.  Hence, they may be rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7804, or 7805) or dermatitis ( Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7809. 

Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement. Under Note (1), the eight characteristics of disfigurement are: a scar five or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39- sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under Diagnostic Code 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.  Pursuant to Note (4), disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Under Note 5, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Unstable or painful scars are assigned a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars that are deep and nonlinear are evaluated under Diagnostic Code 7801 depending on the size of the affected area.  Superficial and nonlinear scars are evaluated under Diagnostic Code 7802, also depending on the size of the affected area.  Under Diagnostic Code 7805, scars otherwise affecting functioning are rated under the appropriate code for the parts affected.

The Veteran contends, in effect, that his claimed scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck, and scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek, are more severe than reflected by the noncompensable ratings assigned, and hence warrant compensable ratings. 

Scars, Residuals of Excisions of Malignant Melanoma and the Residuals of Squamous Cell Cancer of the Parotid Gland of the Neck

Regarding the scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck, the Board notes that the Veteran is service-connected for incomplete paralysis of the trigeminal nerve with xerostomia (dry mouth), as residuals of excision of a malignant melanoma and residuals of squamous cell carcinoma of the parotid gland, with a 30 percent disability rating assigned.  The Veteran is also separately rated for impairing muscle fibrosis of the neck associated with post-operative scars affecting these tissues as residuals of excisions of the malignant melanoma and residuals of squamous cell carcinoma of the parotid gland, with a 20 percent disability rating assigned.  The present claim for a neck scar does not address these two rated disabilities.  Rather, the question is one of compensable rating only for the post-operative superficial scar of the neck, based on disfigurement.  This rating is also necessarily distinct from the other appealed issue, of a compensable rating for disfigurement of the head and face, as residuals of excision of the basal cell carcinoma of the nose and biopsy of the right cheek.  

The Veteran underwent VA examination in November 2012 and the Veteran's scars and medical history were carefully identified.  The examiner did not find a visible residual scar of the neck.  There was a 5.5 cm, linear, well-healed, flat scar on the right shoulder with minimal atrophy.  

Upon VA examination in January 2014, the Veteran was noted to have undergone radiation therapy of the right neck for parotid carcinoma in August to September of 2010, but that there was no visible scar from that radiation therapy and no ulceration or skin breakdown.  Additionally, the skin area was not unstable or painful and neither elevated nor depressed, with no adherence to underlying tissue.  There was no functional limitation of movement of the right side of the neck noted from residual of radiation therapy to the right side of the neck, nor was there abnormal pigmentation or texture in the skin on the neck.      

The Veteran has not presented evidence contrary to these examination findings to support a compensable superficial scar rating for residuals of excision of melanoma and squamous cell cancer of the parotid gland of the neck.  The Board notes that there is not a melanoma excision scar visible on the right neck, though there is on the right shoulder, which is a non-exposed area and also not warranting of a separate compensable rating under any applicable scar rating codes.  In the absence of a superficial scar residual visible on the neck at any time during the claim period, the preponderance of the evidence is against a compensable rating for such superficial scar, and such a rating is not warranted.  The evidence does not reflect any intervals of greater severity so as to warrant a compensable rating on a staged-rating basis.  

Disfigurement of the Head and Face, as Residuals of Excision of the Basal Cell Carcinoma of the Nose and Biopsy of the Right Cheek

The Veteran is service-connected for incomplete paralysis of the facial cranial nerve associated with scar residuals of excisions of the malignant melanoma and residuals of squamous cell carcinoma of the parotid gland, with a 10 percent disability rating assigned.  The present claim for a compensable rating for disfigurement of the head and face, as residuals of excision of the basal cell carcinoma of the nose and biopsy of the right cheek, is distinct from that rating for incomplete paralysis of the facial nerve.  

Upon VA examination in November 2012 the Veteran was noted to have a horse-shoe-shaped scar 3.5 cm in size, residual of a Mohs flap excision of the basal cell cancer on the nose.  A 4 mm circular scar was also noted on the right cheek.  

Upon VA examination in January 2014, the right nose scar was noted to be 3.5 cm by 0.1 cm, superficial, horseshoe-shaped, slightly hyperpigmented as compared to the surrounding skin, stable, nontender, not painful, not depressed or elevated, no adherence to or loss of the underlying tissue, no skin ulceration or breakdown, no inflammation, no edema, no keloid formation, no drainage, and having no effect on functioning.  The examiner specifically described the scar as faint and barely visible and also found that there was no significant disfigurement from the scar.  

Upon VA examination in January 2015, the examiner addressed scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek but not scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck.  The right nose scar was noted to be 1.5 cm by .5 cm, and the scar of the right cheek was noted to be oval and 2.5 cm by .5 cm.  The scars were not painful or unstable.  As associated with these scars, the examiner found no elevation, depression, or adherence to underlying tissue; no missing tissue; no associated abnormal pigmentation/texture or disfigurement of head, face, or neck; no distortion or asymmetry of facial features or tissue loss; no associated limitation of functioning; and no other pertinent physical findings, complications, or conditions associated with the scars.    

The Veteran has not presented evidence contrary to these examination findings to support a compensable rating based on disfiguring superficial scars of the head or face as associated with these scars of the right nose and right cheek.

The Board has reviewed the eight characteristics of disfigurement under Diagnostic Code 7800 and notes that none are present, since the scar on the nose is noted to be small and barely visible, and the small scar on the right cheek is also not found to be disfiguring with no associated characteristics of disfigurement.  The scars are not observed to be sufficiently large or noticeable to result in disfigurement to any colorable degree, including no resulting effective visual asymmetry in facial appearance despite their both being localized to the right side of the face, due to their being small and not noticeable without careful inspection, as reflected by examination findings.  Hence, the preponderance of the evidence is against a compensable rating for disfiguring scars of the head and face for the entire rating period, and as such, a compensable rating is not warranted.  The evidence does not reflect any intervals of greater severity so as to warrant a compensable rating on a staged-rating basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable initial rating for scars, residuals of excisions of malignant melanoma and the residuals of squamous cell cancer of the parotid gland of the neck, is denied.  

A compensable initial rating for scars, residuals of excision of basal cell carcinoma of the nose and biopsy of the right cheek, is denied.  




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


